         Case 1:18-cv-02223-GBD Document 81 Filed 11/20/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
JOEL RICH and MARY RICH,               :

                   Plaintiffs,                    :
                                                       INDEX NO. 18-cv-2223
       -against-                                  :
                                                       NOTICE OF APPEARANCE
FOX NEWS NETWORK, LLC, MALIA                   :
ZIMMERMAN in her individual and
professional capacities, and ED BUTOWSKY, :
in his individual and professional capacities,
                                                  :
                   Defendants.
                                       :
-------------------------------------- X


TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

              PLEASE TAKE NOTICE that I, Christine Isaacs, a member of this Court in good

standing, hereby enter my appearance as counsel of record on behalf of Defendant Malia

Zimmerman in the above-captioned action, and request that copies of all papers in this action be

served upon me at the address set forth below.

 Dated: New York, New York                       Respectfully submitted,
        November 20, 2019
                                                 DECHERT LLP


                                                 By:     /s/ Christine Isaacs
                                                         Christine Isaacs
                                                 christine.isaacs@dechert.com
                                                 1095 Avenue of the Americas
                                                 New York, New York 10036-6797
                                                 Tel.: (212) 698-3500
                                                 Fax: (212) 698-3599

                                                 Attorneys for Defendant Malia Zimmerman
